         Case 1:17-cv-08457-JMF Document 183 Filed 03/13/19 Page 1 of 3



                                          March 13, 2019


VIA ECF
The Honorable Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re:     Touchstone Strategic Trust, et al. v. General Electric Co., et al., No. 19-cv-1876
               (S.D.N.Y.) (the “Touchstone Action”) and Sjunde AP-Fonden et al. v. General
               Electric Co., et al., No. 17-cv-8457 (S.D.N.Y.) (the “Class Action”)

Dear Judge Furman:

        We write jointly on behalf of the parties in the above-referenced cases pursuant to the
Court’s March 4, 2019 Order (ECF No. 182) (“Order”) asking the parties to address their
positions on how the Court should proceed with the recently filed Touchstone Action (No. 19-cv-
1876). The parties have met and conferred and address each of the points in the Court’s Order in
turn below.

        First, the parties do not believe that the cases should be consolidated pursuant to Federal
Rule of Civil Procedure 42. The Touchstone Plaintiffs are asserting only individual claims and
do not seek to represent a class. To the extent that there is overlap with class claims asserted in
the Class Action, the Touchstone Plaintiffs are effectively “opting out” of any class that may be
certified in the future. Moreover, there are claims asserted in the Touchstone Action that are not
asserted in the Class Action, including state law claims, claims based on purchases made outside
of the purported class period, and claims based on misrepresentations and omissions relating to
General Electric’s acquisition of Alstom SA. Because there is significant factual overlap between
the claims in the two actions, however, the parties agree that coordination of discovery may
make sense and have agreed to revisit the issue of potential coordination after the Court’s ruling
on the pending motion to dismiss in the Class Action.

        Second, the parties to the Touchstone Action believe that judicial economy would be best
served by staying briefing of any motion to dismiss in the Touchstone Action until the Court
issues its ruling on the pending motion to dismiss in the Class Action (ECF No. 172). The parties
to the Touchstone Action expect that, with the benefit of the Court’s ruling, they will be able to
streamline the issues that need to be briefed in the Touchstone Action. Accordingly, the parties in
the Touchstone Action propose that, after the Court rules on the motion to dismiss in the Class
Action, they meet and confer and submit within two weeks from the date the Court enters its
order a joint letter to the Court setting forth a proposed schedule for and/or the parties’ positions
on further procedural steps.
         Case 1:17-cv-08457-JMF Document 183 Filed 03/13/19 Page 2 of 3



         Third, if the Court agrees with the parties’ suggestion for the treatment of the issues in
the first two points, there is no need for a conference at this time. However, should the Court find
it helpful, the parties would be happy to address any of these issues with the Court at a
conference.

        Finally, the parties do not have any additional issues to raise with the Court at this time
that bear on the Court’s management of the cases going forward.


Respectfully submitted,

 /s/ Steven S. Fitzgerald                             /s/ Blake T. Denton

WOLLMUTH MAHER & DEUTSCH LLP                      LATHAM & WATKINS LLP
William A. Maher                                  Miles N. Ruthberg
Steven S. Fitzgerald                              Blake T. Denton
Roselind F. Hallinan                              885 Third Avenue
500 5th Avenue                                    New York, NY 10022
New York, NY 10110                                Tel: (212) 906-1200
Tel: (212) 382-3300                               Fax: (212) 751-4864
Fax: (212) 383-0050                               miles.ruthberg@lw.com
wmaher@wmd-law.com                                blake.denton@lw.com
sfitzgerald@wmd-law.com
rhallinan@wmd-law.com                             Counsel for Defendants General Electric Co.,
                                                  et al.
Counsel for Plaintiffs Touchstone Strategic
Trust, et al.


/s/ Richard A. Russo

KESSLER TOPAZ
MELTZER & CHECK, LLP
Sharan Nirmul
David Kessler
Gergory M. Castaldo
Darren J. Check
Richard A. Russo, Jr.
Michelle M. Newcomer
Joshua A. Materese
Evan R. Hoey
280 King of Prussia Road
Radnor, PA 19087
Tel: (610) 667-7706
Fax: (610) 667-7056
snirmul@ktmc.com

                                                  2
        Case 1:17-cv-08457-JMF Document 183 Filed 03/13/19 Page 3 of 3



dkessler@ktmc.com
gcastaldo@ktmc.com
dcheck@ktmc.com
mnewcomer@ktmc.com
jmaterese@ktmc.com
ehoey@ktmc.com

Counsel for Lead Plaintiff Sjunde AP-Fonden
and Lead Counsel for the Class

GRANT & EISENHOFER, P.A.
Jay W. Eisenhofer
Daniel L. Berger
Caitlin M. Moyna
Jonathan D. Park
485 Lexington Avenue
New York, NY 10017
Tel: (646) 722-8500
Fax: (610) 722-8501
jeisenhofer@gelaw.com
dberger@gelaw.com
ccaliendo@gelaw.com
jpark@gelaw.com

Counsel for Additional Plaintiff Cleveland
Bakers and Teamsters Pension Fund and
Local Counsel for the Class




                                              3
